Citation Nr: 1012840	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  05-14 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected sinusitis, with retention cyst.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1992 to 
June 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO).

The Veteran and a Witness testified in a Travel Board 
hearing before the undersigned Acting Veterans Law Judge in 
Waco, Texas in September 2008.  A transcript of that hearing 
is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board originally remanded this case to the AMC in 
February 2009, in order for the Veteran to undergo an 
examination and to locate unassociated medical records.  The 
Veteran underwent a VA examination in April 2009, and the 
Veteran's case was readjudicated in an October 2009 
Supplemental Statement of the Case.  The case has been 
returned to the Board for this decision.

While the Veteran's records from Dr. L. and Dr. C. are now 
of record, the VA examination which the Veteran underwent in 
April 2009 is inadequate for rating purposes.  Specifically, 
the VA examiner, Dr. J.R.F., Jr., M.D., indicated after his 
examination of the Veteran that he needed a CT scan of the 
Veteran's sinuses to be compared with the July 2006 CT of 
the sinuses currently of record.  The Board observes that 
the examiner specifically put this in his opinion: "Please 
do not adjudicate this claim until a current CT scan of 
sinuses has been completed and read, and an addendum to this 
report is done."

A note in the Veteran's file indicates that a private 
physician, Dr. J.B., D.D.S., P.A., took a panoramic x-ray of 
the Veteran's sinuses in April 2009, and forwarded it to the 
Veteran's primary care physician.  However, no CT scan 
appears to have been done on the Veteran, and no addendum to 
Dr. J.R.F.'s medical opinion appears to have been done.

At this juncture, the Board notes that the October 2009 
supplemental statement of the case refers to a CT scan 
conducted on July 22, 2009.  However, this is apparently an 
error, as there is a copy of a July 22, 2006 CT scan report 
in the record directly after the April 2009 examination 
report, and it reads the same as described in the 
supplemental statement of the case.  This is the same CT 
scan noted in the April 2009 examination report to which the 
examiner wishes to compare a current study.  If an 
additional study was conducted on July 22, 2009, a copy of 
this report is not contained in the claims folder.  

The Board notes that one of the rating criteria for a 50 
percent evaluation under the General Rating for Sinusitis 
includes evidence of osteomyelitis.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6510 (2009).  The CT scan would disclose 
such evidence, and the examiner specifically stated that the 
Veteran's claim should not be adjudicated prior to his being 
able to render an addendum after a CT scan was performed.  
Thus, the Board finds that the current VA examination 
ordered by its remand order in February 2009 is inadequate 
for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); see also Stegall v. West, 11 Vet. App. 268 
(1998) (A remand by the Board confers upon the claimant, as 
a matter of law, the right to compliance with the remand 
order).  

Additionally, the Board will note that there appears to be 
some confusion as to the number of incapacitating episodes 
that the Veteran has had, and over what period of time those 
episodes have occurred.  The Veteran claimed in his April 
2009 examination that he had missed 120 days of work.  Such 
number of days is not documented anywhere of record, and is 
noted by the VA examiner.  The Veteran's April 2009 
statement seems to indicate that there was indeed confusion 
during the examination and that he intended to state that he 
missed 120 days of work over three years.

The evidence of record indicates that the Veteran was off of 
work from July 2005 to September 2005, during which time he 
has been granted a temporary total evaluation for a hospital 
stay longer than 21 days, due to nose surgery.  This was 
granted in a February 2006 decision.  A letter from his 
employer, dated September 2008, indicates days that the 
Veteran was paid disability, including a period from March 
2008 to April 2008, but does not indicate a reason for that 
paid disability.  Additionally, private medical records 
obtained from Dr. L. indicate that the Veteran was 
prescribed "rest" in November 2007, either January or July 
2008, and April 2009.  However, it does not indicate how 
long such rest was prescribed for, or whether the Veteran 
took any time off of work.

Given that it appears the Veteran may have taken more sick 
days recently, and after the Veteran's employer's letter, it 
appears that there are potential records that may help the 
Veteran substantiate his increased rating claim.  VA has an 
obligation to aid the Veteran in procuring those documents.  
See 38 U.S.C.A. § 5103A (Supp. 2009).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should attempt to clarify with 
the Veteran exactly how many 
incapacitating and non-incapacitating 
episodes the Veteran has had since he 
filed is claim in April 2004.  The Veteran 
should try to document specific dates, as 
best as he can, including any doctor 
prescribed days of bed rest, as well as 
any antibiotic treatment regimen that he 
may be on.

The AMC should attempt to obtain any 
documents identified by the Veteran which 
would substantiate his claim, to include 
but is not limited to: employee timesheets 
for leave, letters from his employer 
regarding leave the Veteran has used, and 
doctor's treatment records, reports or 
prescription notes indicating prescribed 
days of bed rest.

2.  The AMC should also ask the Veteran to 
identify any current treatment records, 
which may not be currently of record, to 
include the panoramic x-ray of the 
Veteran's sinuses in April 2009 and any VA 
treatment that he has received since 
August 2008.  After obtaining the 
necessary waivers, the AMC should attempt 
to obtain those records identified by the 
Veteran and associate them with the claims 
file.  If the AMC is unable to obtain 
those records, the Veteran should be so 
informed so as to be able to obtain those 
records on his own behalf.

3.  After the above development has been 
accomplished to the extent possible, the 
AMC should schedule the Veteran for a CT 
scan of his sinuses to comport with the 
test deemed necessary by Dr. J.R.F. to 
complete the Veteran's April 2009 
examination.  If there is any doubt as to 
what test needs to be performed , the AMC 
should contact Dr. J.R.F. in order to 
clarify which test is necessary to 
complete the April 2009 examination before 
scheduling any test.

The Veteran's CT scan, report, and claims 
file must be returned to Dr. J.R.F. in 
order for him to review.  Dr. J.R.F. 
should then complete the examination as he 
indicated was necessary during the April 
2009 examination.  Particularly, Dr. 
J.R.F. should comment on the number of 
incapacitating and non-incapacitating 
episodes in light of the above 
development, any antibiotic treatment for 
sinusitis, and the presence or lack 
thereof of any osteomyelitis.

4.  After the development requested above 
has been completed to the extent possible, 
the AMC should again review the record.  
If the benefit sought on appeal remains 
denied, the Veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


